

	

		III

		109th CONGRESS

		2d Session

		S. RES. 369

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2006

			Ms. Stabenow (for

			 herself, Mr. Coleman,

			 Mr. Cochran, and

			 Mr. Feingold) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating the American Dental

		  Association for sponsoring the 4th annual Give Kids a Smile

		  program, which emphasizes the need to improve access to dental care for

		  children, and thanking dentists for volunteering their time to help provide

		  needed dental care.

	

	

		Whereas access to dental care for children is a vital

			 element of overall health care and development;

		Whereas dental caries (more commonly known as tooth decay)

			 is the most common chronic childhood disease;

		Whereas untreated tooth decay results in thousands of

			 children experiencing poor eating and sleeping patterns, suffering decreased

			 attention spans at school, and being unable to smile;

		Whereas due to a confluence of factors, children eligible

			 for Medicaid and the State children's health insurance program are 3 to 5 times

			 more likely than other children to experience and suffer from untreated tooth

			 decay;

		Whereas dentists provide an estimated $1,700,000,000

			 annually in non-reimbursed dental care;

		Whereas nearly 11,000 dentists provided approximately

			 $33,000,000 of free care to almost 500,000 children in the 3rd annual

			 Give Kids a Smile program held on February 4, 2005;

		Whereas the participation of dentists in the 4th annual

			 Give Kids a Smile program, established and sponsored by the

			 American Dental Association and held on February 3, 2006, serves to remind

			 people in the United States about the need to end untreated childhood dental

			 disease; and

		Whereas the generous support of numerous corporations,

			 such as Crest Healthy Smiles, Sullivan-Schein Dental, and DEXIS Digital X-ray

			 Systems, helps make the Give Kids a Smile program a success:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)congratulates the

			 American Dental Association for establishing and continuing its sponsorship of

			 the Give Kids a Smile program;

			(2)emphasizes the

			 need to improve access to dental care for children; and

			(3)thanks the

			 thousands of dentists, dental hygienists, dental assistants, and others who

			 volunteered their time to bring a smile to the faces of hundreds of thousands

			 of children on February 3, 2006.

			

